DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/3/2018.  

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2009/0278866 A1 hereinafter Kim).

In regards to claim 1, Kim discloses a drive method of a display panel, comprising: 
dividing the display panel into a plurality of charging areas in advance according to distances from a data driver chip (see figure 5, plurality of regions), determining a unique digital code for each charging area, and pre-storing corresponding information of the charging areas and the digital codes into a timing control chip (see figure 4, counter 410 counts the line and then the controller looks up the gamma value based on which region it is);
detecting a charging area where a pixel to be charged is located, and outputting, by the timing control chip, a corresponding digital code according to the charging area (see figure 4, signal Cs is provided to the controller); and 
receiving, by a gamma chip, the digital code, and outputting a gamma voltage corresponding to the digital code according to the digital code to drive charging work of the charging area corresponding to the digital code (see figure 4, RGB data with gamma is sent out from controller).

In regards to claim 4, as recited in claim 1, Kim further discloses wherein the step of detecting a charging area where a pixel to be charged is located, and outputting, by the timing control chip, a corresponding digital code according to the charging area comprises: counting, by a counter of the timing control chip, the number of rows of data lines (see figure 4, counter 410).

In regards to claim 5, as recited in claim 4, Kim further discloses wherein after the step of counting, by a counter of the timing control chip, the number of rows of data lines, the method comprises: identifying, by the timing control chip, a counting value of the counter (see figure 4 and paragraph 0040, counter counts horizontal sync signal and the timing controller determines the region based on the count).

In regards to claim 6, as recited in claim 4, Kim further discloses wherein after the step of identifying, by the timing control chip, a counting value of the counter, the method comprises: acquiring the corresponding digital code from a memory, and outputting the corresponding digital code (see figure 4, controller looks up the gamma in the corresponding look up table based on the Cs signal).

In regards to claim 7, as recited in claim 6, Kim further discloses wherein the counting values of the counter comprise 100, 200, 300, and 400 (see figures 3 and 5, the display can be broken up into as many or as few of regions as desired, therefore the counter can comprise values of 100, 200, 300, and 400).

In regards to claim 8, as recited in claim 7, Kim further discloses wherein the counting values of the counter are corresponding to four groups of digital codes of different sizes (see figures 3 and 5, the display can be broken up into as many or as few of regions as desired, therefore groups of different sizes are possible).

In regards to claim 9, as recited in claim 8, Kim further discloses wherein the gamma voltage corresponding to each group of digital codes is also increased in sequence (see paragraph 0043, regions further from the data driver are assigned larger gamma values).

In regards to claim 10, as recited in claim 1, Kim further discloses wherein data driver chips are arranged on both the upper and lower side portions of the display panel, and a data line both-side drive mode is adopted (see figure 6, first and second data drivers).

In regards to claim 11, as recited in claim 10, Kim further discloses wherein a data driver chip is arranged on only the upper side portion or the lower side portion of the display panel, (see figure 1, data driver located at the bottom). 

In regards to claim 12, as recited in claim 1, Kim further discloses wherein the gamma voltage corresponding to the charging area farther from the data driver chip is higher (see paragraph 0043, regions further from the data driver are assigned larger gamma values).

In regards to claim 13, as recited in claim 1, Kim further discloses wherein the gamma chip comprises a programmable gamma voltage generation circuit capable of generating at least two different gamma voltages (see paragraph 0043, regions further from the data driver are assigned larger gamma values).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang et al. (US 2013/0135186 A1 hereinafter Zhang).

In regards to claim 2, as recited in claim 1, Kim fails to disclose wherein the gamma chip comprises a digital-to-analog circuit; and the digital codes are converted into analog signals through the digital-to-analog circuit. 
Zhang teaches wherein the gamma chip comprises a digital-to-analog circuit; and the digital codes are converted into analog signals through the digital-to-analog circuit (see figure 5 and paragraph 0032, gamma circuit with DAC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and include a gamma circuit with a DAC as taught by Zhang, thereby using known techniques to yield predictable results.

In regards to claim 3, as recited in claim 2, Kim further discloses wherein after the digital codes are converted into the analog signals through the digital-to-analog circuit, the method comprises: outputting, by the gamma chip, different gamma voltages to drive according to different analog signals (see figure 4, counter 410 counts the line and then the controller looks up the gamma value based on which region it is).

In regards to claim 19, Kim discloses a drive method of a display panel, comprising: 
dividing the display panel into a plurality of charging areas in advance according to distances from a data driver chip (see figure 5, plurality of regions), determining a unique digital code for each charging area, and pre-storing corresponding information of the charging areas and the digital codes into a timing control chip (see figure 4, counter 410 counts the line and then the controller looks up the gamma value based on which region it is);
counting, by a counter of the timing control chip, the number of rows of data lines (see figure 4, counter 410 counts the line and then the controller looks up the gamma value based on which region it is); and 
identifying, by the timing control chip, counting values of the counter, acquiring the corresponding digital codes from a memory, and outputting the corresponding digital codes (see figure 4, counter 410 counts the line and then the controller looks up the gamma value based on which region it is based on the Cs signal); and 
outputting, by a gamma chip, different gamma voltages according to different analog signals to drive charging work of the charging areas corresponding to the digital codes (see figure 4, RGB data with gamma is sent out from controller); and 
making the gamma voltage corresponding to the charging area farther from the data driver chip be higher (see paragraph 0043, regions further from the data driver are assigned larger gamma values).
However, Kim fails to disclose converting, by a digital-to-analog circuit, the digital codes into analog signals.
Zhang teaches converting, by a digital-to-analog circuit, the digital codes into analog signals (see figure 5 and paragraph 0032, gamma circuit with DAC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and include a gamma circuit with a DAC as taught by Zhang, thereby using known techniques to yield predictable results.

In regards to claim 20, Kim discloses a drive circuit of a display panel, comprising: 
a timing control chip, provided with a control circuit, a row counter coupled to the control circuit and a memory (see figure 4, counter 410 counts the line and then the controller looks up the gamma value based on which region it is); and 
a gamma chip (see figure 4, gamma look up tables), 
wherein the timing control chip acquires corresponding digital codes from the memory and outputs the digital codes according to counting values of the row counter (see figure 4, controller looks up the gamma based on the Cs signal); and 
the gamma chip outputs corresponding gamma voltages according to the received digital codes (see figure 4, RGB data with gamma is sent out from controller).
However, Kim fails to disclose a gamma chip, provided with a digital-to-analog circuit.
Zhang teaches a gamma chip, provided with a digital-to-analog circuit (see figure 5 and paragraph 0032, gamma circuit with DAC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and include a gamma circuit with a DAC as taught by Zhang, thereby using known techniques to yield predictable results.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang (US 2008/0165165 A1 hereinafter Wang).

In regards to claim 14, as recited in claim 13, Kim fails to disclose wherein the gamma chip comprises a gamma circuit configured to generate at least two different gamma voltages through resistive subdivision. 
Wang teaches wherein the gamma chip comprises a gamma circuit configured to generate at least two different gamma voltages through resistive subdivision (see claim 10, gamma circuit uses resistance division).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and include a gamma circuit that uses resistive division to create different voltages as taught by Wang, thereby using known techniques to yield predictable results.

In regards to claim 15, as recited in claim 14, Kim further discloses wherein at least two gamma chips are provided, and each gamma chip generates one gamma voltage (see figure 4, plurality of gamma look up tables).

In regards to claim 16, as recited in claim 15, Kim further discloses wherein the size of the gamma voltage generated by each gamma chip is corresponding to the digital code (see paragraph 0043, regions further from the data driver are assigned larger gamma values).


Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art teach or suggest the limitation of wherein the gamma chip comprises at least two data interfaces. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628